DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that Giraud does not disclose a collection chamber that moves linearly relative to a gate arrangement.
 In response, the Examiner respectfully disagree with the Applicant. Particularly, Giraud discloses a dispensing configuration (fig.8) in which in use collection chamber (fig.6; elongated chamber formed by 12 & 18 allowing 8 in be stacked on top of one another) has moved linearly relative to the gate arrangement (14,18; gate clamp that holds 17 in place as depicted in fig.6), and as a result the gate arrangement prevents product objects within the main chamber (2) from entering the collection chamber (figs.6-8; elongated chamber formed by 12 & 18 allowing 8 in be stacked on top of one another) and allows the portion to be dispensed from the collection chamber (fig.8). Do note that the collection chamber formed by the left wall portion 12 does move linearly and as a result does collapse.
Applicant argues that Baker does not disclose a collection chamber that moves linearly relative to a gate arrangement.
In response, the Examiner respectfully disagree with the Applicant. Baker does disclose a dispensing configuration (fig.3; rotation of 20 downwards along axis of rotation 22) in which in use the collection chamber (20) has moved linearly relative (fig.3 illustrate 20 has moved linearly relative to 52) to the gate arrangement (52,54).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4,11-13,15,19-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giraud et al. (US 7,073,685).
Regarding Claim 1, Giraud discloses a dispenser for dispensing product objects (figs.6-8), comprising: a main chamber (2) for storing product objects; and a portion dispensing mechanism (14,18; gate clamp that holds 17 in place as depicted in fig.6) for dispensing a portion comprising a plurality of project objects, the portion dispensing mechanism comprising a gate arrangement (14,18; gate clamp that holds 17 in place as depicted in fig.6) and a collection chamber (fig.6; elongated chamber formed by 12 & 18 allowing 8 in be stacked on top of one another) which are configured for relative linear movement (figs.6-7; linear motion D) between:  a loading configuration (fig.6) in which in use the portion collects within the collection chamber (fig.6; elongated chamber formed by 12 & 18 allowing 8 in be stacked on top of one another) and the gate arrangement (14,18; gate clamp that holds 17 in place as depicted in fig.6) prevents the portion from being dispensed from the collection chamber (fig.6); and  a dispensing configuration (fig.8) in which in use collection chamber (fig.6; elongated 
Regarding Claim 2, Giraud discloses a dispensing tray (fig.8; surface upon which 38 falls and lands) for receiving product objects dispensed from the collection chamber (fig.6; elongated chamber formed by 18 allowing 8 in be stacked on top of one another).
Regarding Claim 3, Giraud discloses a main container which defines the main chamber (2) and the collection chamber (fig.6; elongated chamber formed by 18 allowing 8 in be stacked on top of one another), and wherein the main container is linearly moveable with respect to the gate arrangement so as to move the portion dispensing mechanism between the loading configuration and the dispensing configuration.
Regarding Claim 4, Giraud discloses wherein the main container (2, fig.6; elongated chamber formed by 18 allowing 8 in be stacked on top of one another) defines a dispensing outlet (outlet leading to channels 28) through which product objects from the collection chamber (fig.6; elongated chamber formed by 18 allowing 8 in be stacked on top of one another) can be dispensed.
Regarding Claim 11, Giraud discloses wherein the gate arrangement (14,18; gate clamp that holds 17 in place as depicted in fig.6) comprises at least one gate element (bilateral hooks formed at end of 14).
Regarding Claim 12, Giraud discloses wherein the gate arrangement (14,18; gate clamp that holds 17 in place as depicted in fig.6) comprises a single gate element (bilateral hooks formed at end of 14).

Regarding Claim 15, Giraud discloses wherein an outlet guide (channels formed by 28) is provided for guiding product objects out of the collection chamber (fig.6; elongated chamber formed by 18 allowing 8 in be stacked on top of one another) when the portion dispensing mechanism (14,18; gate clamp that holds 17 in place as depicted in fig.6)is in the dispensing configuration (figs.7-8).
Regarding Claim 19, Giraud discloses wherein the main chamber (2) is provided with a loading opening (fig. 1; opening above 2) so that product objects can be loaded into the main chamber (2).
Regarding Claim 20, Giraud discloses a closure member (3) for closing the loading opening (fig. 1).
Regarding Claim 21, Giraud discloses wherein the dispenser is for dispensing product objects such as confectionery pieces, candy pieces, chocolate pieces, pills, or tablets (C1:L5-15).
Claims 1,16-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US 2003/0201277).
Regarding Claim 1, Baker discloses a dispenser for dispensing product objects (fig. 1), comprising: a main chamber (24) for storing product objects; and a portion dispensing mechanism (52,54,20) for dispensing a portion comprising a plurality of project objects, the portion dispensing mechanism (52,54,20) comprising a gate arrangement (52,54) and a collection chamber (20) which are configured for relative linear movement (figs.2-3) between: a loading configuration (fig.2) in which in use the portion collects within the main chamber (24) collect within the collection chamber (20) and the gate arrangement (52,54) prevents the portion from being dispensed from the collection chamber (20); and a dispensing configuration (fig.3; rotation of 20 downwards along axis 
Regarding Claim 16, Baker discloses wherein the portion dispensing mechanism (52,54,20) is resiliently biased (biasing by 56,58) to the loading configuration (fig.2).
Regarding Claim 17, Baker discloses wherein the portion dispensing mechanism (52,54,20) is resiliently biased to the loading configuration (fig.2) with a spring such as a coil spring (coil spring 56,58).


Allowable Subject Matter
Claims 5-10,14,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is allowed.
The following is an examiner's statement of reasons for allowance: A confectionery dispenser for dispensing a plurality of pieces of confectionery including the features "a secondary container having a removable dispensing tray located therein for receiving pieces of confectionery dispensed through the dispensing outlet" in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 23-28 are allowed.
The following is an examiner's statement of reasons for allowance: A dispenser for dispensing product objects including the features " a secondary container within which a dispensing tray for receiving product objects dispensed from the collection chamber is provided, wherein the main container is coupled to and linearly moveable with respect to the secondary container so as to move the portion dispensing mechanism between the loading configuration and the dispensing configuration." in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claim 29 is allowed.
The following is an examiner's statement of reasons for allowance: A dispenser for dispensing product objects including the features "wherein an inlet guide is provided for guiding product objects into the collection chamber when the portion dispensing mechanism is in the loading configuration, and wherein at least a part of the gate arrangement forms the inlet guide" in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claim 30 is allowed.
The following is an examiner's statement of reasons for allowance: A dispenser for dispensing product objects including the features "wherein the portion dispensing mechanism is lockable in the loading configuration and/or the dispensing configuration" in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651